Citation Nr: 1410586	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) for a personal hearing held at the Muskogee RO. 

The claim for service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2013, during his personal hearing and prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of an increased disability rating for his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met as to the claim for an initial disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Because the Veteran has withdrawn his appeal for an increased disability rating for tinnitus, he does not require further assistance to substantiate the claim. 

During his November 2013 hearing, the Veteran requested that his appeal for a higher disability rating for service-connected tinnitus be withdrawn.  A transcript of the proceedings has since been associated with the Veteran's claims file on the Virtual VA paperless claims processing system.
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's hearing testimony, which contains his request to withdraw the issue, has been reduced to writing and it contains his name and claim number.  The Board has not yet issued a decision, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an initial disability rating higher than 10 percent for tinnitus is dismissed.


REMAND

The Veteran's claim of entitlement to service connection for bilateral hearing loss requires further development.  The Veteran was previously provided examinations in March 2011 and July 2013.  Both examiners were unable to opine on the Veteran's diagnosis or the cause of hearing loss due to inconsistent results; however, neither indicated the significance of the inconsistencies nor whether evaluation by an otolaryngologist would be more appropriate.  These previous examination reports are inadequate for adjudicatory purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While on remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all identified records that have not already been associated with the claims file, including updated VA treatment records.

2.  Schedule the Veteran for an appropriate examination to assess the current severity and etiology of bilateral hearing loss.  The examiner is asked the review the claims file, including medical and testimonial evidence, prior to examination.  Following examination, the examiner is asked to provide on opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to acoustic trauma, or any other incident, in service.  In rendering all opinions, the examiner is asked to also provide explanatory rationale (that is, medical explanation or citation to the record).

If the examiner is unable to provide an opinion for any reason, please provide a clear explanation as to why, and advise as to whether he should be examined by an otolaryngologist or other specialist.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


